Citation Nr: 1033990	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for paranoid type 
schizophrenia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The decision determined that the Veteran had not submitted new 
and material evidence sufficient to reopen his claim.

The Veteran had a hearing before the Board in August 2009, and a 
transcript of the testimony has been placed in the claims file.  
The Veteran came to the hearing without a representative, but he 
had not formally revoked the Disabled American Veterans as his 
representative.  In August 2010, the Veteran submitted a written 
waiver of his right to have representation at his hearing, and he 
revoked the Disabled American Veterans as his representative.  38 
C.F.R. § 1304(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking to reopen his claim of service connection 
for paranoid type schizophrenia.  The claim was most recently 
denied in September 2006.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  

During his August 2009 Board hearing at the RO, the Veteran 
testified that he had been found to be disabled by the Social 
Security Administration (SSA) due to his paranoid schizophrenia.  
See page 13 of hearing transcript (transcript).  An undated 
letter from the SSA to the Veteran shows that the Veteran had 
been found to be disabled as of August 7, 2000; monthly 
disability payments were to begin in February 2001.

Review of the Veteran's claims file shows that SSA records have 
been associated therein.  While these records are shown to 
include both VA and private medical records, as well as SSA 
records (Form SSA-2506-PK - Psychiatric Review Technique, dated 
in April 2002; and Form SSA-4734-BK - Functional Capacity 
Assessment, dated in April 2002), absent from these supplied 
records is the SSA decision which was the basis for the Veteran's 
award of SSA disability benefits.  Also not of record is a SSA 
Form 831 (Disability Determination and Transmittal).  

These missing SSA records may constitute new and material 
evidence upon which the claim for service connection for paranoid 
type schizophrenia may be reopened.  Graves v. Brown, 8 Vet. App. 
522, 524-25 (1996) (holding that, where the VA is on notice of 
the existence of evidence that might constitute new and material 
evidence to reopen a claim, the VA should inform the veteran to 
submit it and assist him, where possible, in obtaining it).  
Thus, in order to properly adjudicate this Veteran's claim, the 
complete SSA records should be obtained and evaluated because 
these records are potentially pertinent to the Veteran's current 
claim for service connection.  See Clarkson v. Brown, 4 Vet. App. 
565, 567-68 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) 
(holding that the relevance of documents cannot be known with 
certainty before they are obtained).  Here, the Board is of the 
opinion that a remand is therefore required.  

The Veteran also asserts that during his military service he 
attempted to enter a "ADAPCP" [Army Alcohol and Drug Abuse 
Prevention and Control Program] program while in the Army but 
never got counseling.  See page three of transcript.  He also 
argues that his mental condition was instead treated as a 
substance abuse problem.  See page five of transcript.  
Pertaining to the above-mentioned ADAPCP program, a March 1992 
letter from the Department of the Army, Headquarters, 
Ludwigsburg-Kornwestheim Military Subcommunity, shows that the 
Veteran had been given a "computer assisted screening 
interview" followed by a "personal assessment interview."  The 
letter noted that the Veteran had fulfilled diagnostic criteria 
for alcohol dependence and cannabis dependence.  It was also 
noted that the Veteran had expressed little interest in receiving 
treatment at that time, and his potential for successful 
rehabilitation was noted to be poor.  

The Veteran is also alleging that records from the Army Criminal 
Investigation Division (CID) should be sought, in that they would 
show his attempts to receive mental and emotional help.  See VA 
Form 9, dated in August 2008.  See also VA Form 3288, dated in 
April 2008.  The Board also observes that the Veteran received a 
Chapter 14 discharge (misconduct/abuse of illegal drugs).

The Veteran's personnel records are not of record.  The Veteran's 
personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request all documents pertaining to any 
award of disability benefits from the SSA, 
and specifically request copies of the 
decision awarding any benefits, SSA Form 
831 (Disability Determination and 
Transmittal), and the medical records upon 
which the SSA based its decision.

2.  The RO/AMC should contact the National 
Personnel Records Center (NPRC), Records 
Management Center (RMC), or any other 
appropriate facility to request that the 
Veteran's complete service personnel 
records, including, but not limited to, 
copies of any and all orders, 
administrative remarks, administrative 
actions including non-judicial punishment 
and/or records of courts martial, 
investigative reports, line of duty 
investigations, and evaluation reports be 
associated with the claims folder.  Also, 
CID investigation reports should also be 
obtained.  

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should then adjudicate whether new 
and material evidence has been submitted to 
reopen the Veterans service connection 
claim for paranoid type schizophrenia and, 
in the event that the claim is reopened, 
the RO should consider whether the duty to 
assist includes affording the Veteran a VA 
medical examination and/or opinion.  If the 
benefit sought is not granted, the Veteran 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

